DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 7/18/2022 has been received and entered in to the case. 
	Claims 2-4, 6-7, 9-10, 13-17, 20-21, 23-24, 26-31, 33-35, 37-47, 49 52-55, 57-58, 61-64, 66-68 and 71 have been canceled, claims 1, 5, 8, 11-12, 18-19, 22, 25, 32 and 36 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 48, 50-51, 56, 59-60, 65, 69-70 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
	The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48, 50-51, 56, 59, 65 and 69-70 stand rejected under 35 U.S.C. 103 as being unpatentable over Elliman (US2015/0037292; IDS ref.) in view of Corbascio et al. (US 2016/0361364).
	Elliman teach a method of treating various mammalian conditions and disease of an animal (i.e. individual) comprising administering to the animal, e.g. human, a composition of the invention, i.e. stromal stem cells expressing SDC2+ isolated by using antibody to SDC2 (paras. 17-19, 39, 42, 77). 
	Regarding the percentage of SDC2+ of the cells (claims 48 and 50-51), the limitation is interpreted that the claimed percentage of cells in the population of stromal stem cells are positive for SDC2. Since Elliman teaches the isolation of stromal stem cells by using an antibody to SDC2, the resulting cell population would be close to 100% of purity with regard to the SDC2 expression, and thus, the teaching of Elliman meets the limitation.
	Regarding the composition comprising at least 0.5x106 per kilogram body weight (claim 48) or at least 2.5x106 stromal stem cells per kilogram body weight (claim 56), Elliman does not teach the limitation. However, it would have been obvious to a person skilled in the art to modify the concentration of the cells expression SDC2 taught by Elliman in order to obtain a desired outcome of the treating the inflammatory liver disease such as autoimmune hepatitis or primary sclerosing cholangitis by routine experimentations. For example, Corbascio et al. teach that the therapeutic dose of MSCs for a method of treating inflammatory and/or autoimmune diseases and conditions is at least 100,000 MSCs per kg of body weight, or range from 100,000 to 10,000,000 MSCs per kg of body weight of the patient (Abstract; para. 41, 78 and 96). Thus, one skilled in the art would modify the cell concentration based on the individual’s body weight as guided by Corbascio et al. for the method of treating inflammatory liver diseases taught by Elliman with a reasonable expectation of success.
Regarding the inflammatory liver disease (claim 48) or the types of inflammatory liver disease (claim 59), Elliman teaches that the diseases to be treated by the method includes autoimmune hepatitis or primary sclerosing cholangitis (PSC) (para. 75).
	Regarding the limitations of claims 65, 69 and 70, they are directed to the results obtainable from the claimed method of treating inflammatory liver disease by administering the SDC2+ stromal stem cells. Elliman does not teach the limitations. However, since Elliman teaches the same method of administering the SDC2+ stromal stem cells for the subject having autoimmune hepatitis or primary sclerosing cholangitis, i.e. inflammatory liver disease, as the claimed method, the results produced by the method of Elliman are expected the same as the claimed invention.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 60 stands rejected under 35 U.S.C. 103 as being unpatentable over Elliman in view of Corbascio et al. as applied to claims 48, 50-51, 56, 59, 65 and 69-70 above, and further in view of WO1997/034605 (Lindor et al.)
Regarding the limitation of claim 60 directed to the individual being selected for having ALP of at least 1.5 ULN or a serum alanine aminotransferase of at least 1.5 ULN, Elliman in view of Corbascio et al. do not teach the limitation.
Lindor et al. teach that primary sclerosing cholangitis (PSC) is defined as present in a subject with serum alkaline phosphatase at least 1.5 times the upper limits of normal (p.10, lines 26-29).
It would have been obvious to a person skilled in the art to diagnose an individual having PSC, one of the inflammatory liver diseases as claimed, based on the criteria taught by Lindor et al. and use the method of Elliman in view of Corbascio et al. for the subject diagnosed with PSC with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48, 50-51, 56, 59-60, 65, 69 and 70 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 and 19-20 and 31-37 of copending Application No. 16/070,202 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘202 application discloses a method of reducing inflammation response in a mammal by delivering a composition comprising exosomes derived from the cells positive for SDC2, and the composition comprise SDC2+ SDC2. While the claims of the ‘202 application do not particularly limit the inflammatory liver disease, however, it would be obvious to a person skilled in the art to use the method of the ‘202 application for any inflammatory response including those in liver. Regarding the percentage of SDC2+ mesenchymal stem cells (i.e. stromal stem cells), claim 13 and 31 discloses that at least 20% of the cells are SDC2 positive. Regarding the concentration of the cells, while the claims of the ‘202 application do not teach the limitation, however, it would have been obvious to a person skilled in the art to modify the concentration of the cells in order to generate an effective treatment of inflammatory response including inflammatory liver diseases by routine experimentations. Thus, the claims of the ‘202 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 48, 50-51, 56, 59-60, 65 and 69-70 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-18 of copending Application No. 17/470,492 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘492 application discloses a method of treating an autoimmune disease in an individual by administering a population of mammalian stromal stem cells having 30% or more of the cells are positive for SDC2, and the autoimmune disease includes autoimmune hepatitis or primary sclerosing cholangitis, and thus, the scope of the method disclosed in the ‘492 application is the same as the claims of the instant application. While the claims of the ‘492 application do not particularly disclose the concentration of the cells being at least 103 stromal stem cells/kg, or at least 2.5x106 stromal stem cells/kg, however, claim 18 of the ‘492 application disclose a broader range of at least 106 cells that is overlapping with the range claimed in the instant claims. Regarding the results of the method as claimed in claims 60, 65 and 69-70, since the method of the ‘492 application is identical to the instant claims, the results are expected the same. Thus, the claims of the ‘492 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 48, 50-51, 56, 59-60, 65 and 69-70 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-19 of U.S. Patent No. 11,142,747. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘747 patent disclose the identical method of treating inflammatory liver disease using the identical SDC2+ stromal stem cells as claimed in the instant application. While the claims of the ‘747 patent do not particularly disclose the concentration of the cells being at least 103 stromal stem cells/kg, or at least 2.5x106 stromal stem cells/kg, however, claim 16 of the ‘747 patent disclose a broader range of at least 106 cells that is overlapping with the range claimed in the instant claims. Regarding the results of the method as claimed in claims 60, 65 and 69-70, since the method of the ‘747 patent is identical to the instant claims, the results are expected the same. Thus, the claims of the 747 patent render the claims of the instant application obvious.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejection, the claim rejection has been modified based on the instant amendment but without changing any rationale and thus, maintained.
Applicant alleged that Elliman and Corbascio do not teach the claimed invention  because a person of ordinary skill in the art would not have a reasonable expectation of success in achieving the claimed method and the combined teachings fail to teach or disclose each and every feature of the claim. Applicant asserted that neither Elliman nor Corbascio show that a dose of at least 0.5x106 stromal stem cells per kilogram body weight where the at least 30% of the dose of stromal stem cells re SDC2+ is effective in treating inflammatory liver disease. Applicant argued that Corbascio does not show treatment of inflammatory liver disease.
The Examiner respectfully disagrees with the applicant’s arguments.
Elliman’s teaching addresses the method of treating inflammatory liver disease using SDC2+ stromal stem cells (i.e. MSCs) (see above), and Elliman teaches isolation of SDC2+ cells, and thus, the cells administered would be close to 100% as the cells were isolated by using SDC2 expression by using anti-SDC2 antibody as discussed. The deficiency of Elliman’s teaching is dosage. The claim rejection discloses that the dosage of the SDC2+ cells can be optimized and the teaching of Corbascio was introduced as a known concentration of MSCs, i.e. stromal stem cells, for treating inflammatory disease. Thus, one skilled in the art would routinely optimize the concentration or dosage of SDC2+ stromal cells in the method of Elliman based on the working range taught by Corbascio.
Elliman does not particularly teach there is any effective treating in inflammatory liver disease. However, the 103 rejection does not require any evidence or absolute predictability, rather obviousness requires a reasonable expectation of success. Since Elliman teaches the claimed method of treating inflammatory liver disease including autoimmune hepatitis or primary sclerosing cholangitis (PSC) using SDC2+ stromal stem cells as claimed, and it is known in the art that MSCs for treating inflammatory disease would be in the range from 100,000 to 10,000,000 MSCs per kg of body weight of the patient according to Corbascio, one skilled in the art would have a reasonable expectation of success in using the SDC2+ stromal stem cells in the method of treating inflammatory liver disease at the dosage taught by Corbascio because the range taught by Corbascio is intended for treating inflammatory disease, and the inflammatory liver disease would be considered the same target disease.
	Regarding the double patenting rejections, applicant indicated TDs would be filed if needed once otherwise patentable subject matter is identified. Thus, the double patenting rejections are maintained.
Conclusion

	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632